Citation Nr: 1117844	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to May 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis, and assigned a 40 percent disability rating, effective February 4, 2003.  In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Additionally, in October 2010 and December 2010, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  38 C.F.R. § 20.1304 (2010). 

At the outset, the Board notes that, in an August 2009 rating decision, the RO granted a separate 10 percent rating for the Veteran's iritis (claimed as an eye condition secondary to his service-connected thoracolumbar spine disability), effective November 19, 2007; denied entitlement to service connection for sleep apnea, claimed as secondary to his service-connected thoracolumbar spine disability; and denied entitlement to service connection for a bilateral ankle condition, claimed as secondary to his service-connected thoracolumbar spine disability.  In this regard, the Board notes that, in an October 2009 statement (i.e., after the August 2009 decision), the Veteran again made assertions regarding a potential relationship between his service-connected thoracolumbar spine condition and his sleep apnea and bilateral ankle disability.  Significantly, however, it is unclear from this statement whether he intended to appeal the August 2009 denial of service connection for sleep apnea and a bilateral ankle condition.  In this regard, the Board notes that, if within one year of mailing an adverse decision, the agency of original jurisdiction (AOJ) receives a written communication from the appellant expressing dissatisfaction or disagreement with the adverse decision, but cannot clearly identify whether this communication is expressing an intent to appeal, then the AOJ is to contact the claimant and request clarification as to the claimant's intent.  See 38 C.F.R. § 19.26 (2010).  As such, because the Veteran's intent is unclear in this case, the RO should contact him and request clarification as to whether he intended to appeal the August 2009 denial of service connection for sleep apnea and a bilateral ankle disability, claimed as secondary to his service-connected thoracolumbar spine disability.  

Additionally, the Board acknowledges that the Veteran has submitted numerous statements regarding the impact of his service-connected thoracolumbar spine disability on his ability to work.  Significantly, however, in a March 2009 statement, the Veteran reported that he did not currently wish to pursue a claim for entitlement to a total disability rating based on individual unemployability (TDIU), as he was currently working.  In this regard, the Board also notes that evidence associated with the claims file after to the Veteran's March 2009 statement indicates that he has since continued to maintain his employment at the Social Security Administration (SSA).  

The issues of entitlement to service connection for a cervical spine disability, including as secondary to the Veteran's service-connected  thoracolumbar spine disability; entitlement to service connection for atelectasis, including as secondary to the Veteran's service-connected  thoracolumbar spine disability; and entitlement to service connection for a residual scar of the back, secondary to an in-service surgery of the right lung, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's scoliosis of the lumbar spine with degenerative spondylosis has been manifested by severe limitation of motion of the lumbar spine; however it has not resulted in unfavorable ankylosis of the lumbar spine.

2.  Throughout the course of this appeal, the Veteran's thoracic spine disability has been manifested by unfavorable ankylosis.  

3.  Throughout the course of this appeal, the Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis has not resulted in complete ankylosis of the spine at an unfavorable angle or residuals of a vertebra fracture.

4.  The preponderance of the evidence shows that the Veteran has no objective neurological manifestations associated with his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for scoliosis of the lumbar spine with degenerative spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 (2010); DCs 5285, 5286, 5289, 5292, 5293 (2003).  

2.  The criteria for a separate 30 percent evaluation for ankylosis of the thoracic spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2010), 5288, 5291 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in February 2003 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records, and provided him with three VA examinations, a hearing before a Decision Review Officer (DRO), and a hearing before a Veterans Law Judge.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

The Veteran was initially granted service connection for scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis in a February 2006 rating decision and was assigned a 40 percent disability rating, effective February 4, 2003.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's thoracolumbar spine disability has been relatively stable with regard to the rating criteria throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The Board notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  

A.  History

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, hearing testimony, statements submitted in support of his claim, and internet articles describing his various back disabilities.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  Specifically, the Board will focus on the evidence of record that describes the severity of his service-connected thoracolumbar spine disability.  

In this regard, the Board notes that there is a substantial amount of lay and medical evidence of record pertaining to the current severity of the Veteran's cervical spine disabilities.  Significantly, however, the Veteran is not service connected for any cervical spine disability; rather, service connection is currently only in effect for scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  Moreover, entitlement to an initial rating in excess of 40 percent for his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis is the only issue currently on appeal.  As such, the Board will not herein discuss the evidence of record regarding the current severity of his cervical spine disability, but will instead only focus on the evidence of record pertaining to his thoracolumbar spine disability.  

From January 2003 to February 2003, the Veteran received treatment for right-sided back and chest pain at the Center for Physical Rehabilitation, including undergoing short wave diathermy at a vigorous heat setting, muscle energy techniques, and moist heat with electrical muscle stimulation.  Additionally, at that time, he received instruction on a home exercise program.  Upon completion of this treatment on February 20, 2003, the Veteran was noted to have significant improvements in his right lumbar and thoracic pain, with muscle tone through the lumbosacral region minimally increased, and bed mobility slightly improved.  Further, at the time of his discharge, the doctor noted that the Veteran was being discharged to a home exercise program, with expectations for further improvement.  

Thereafter, in June 2003, the Veteran was afforded a formal VA spine examination.  At that time, the Veteran reported that his back condition had deteriorated and worsened over the years, with pain at an eight out of ten level at its worst.  Additionally, the Veteran reported that his symptomatology included muscle spasms, pain all over, and jerky movements.  The Veteran denied use of a back brace, falls due to his back pain, and any limitation on his ability to walk distances.  The Veteran also reported that bending and physical activity exacerbated his pain, and that rest alleviated his pain.  On examination, the Veteran had notable asymmetry of the thoracic and lumbar spine, with muscle hypertrophy on the right side secondary to scoliosis.  Strength and deep tendon reflexes in the lower extremities were symmetrical, with normal sensorium in the lower extremities and no loss of use of the bowel or bladder.  Range of motion testing revealed that the Veteran was unable to do any extension; however, he had flexion to 70 degrees, right lateral rotation to less than ten degrees, and left lateral rotation to less than ten degrees.  X-rays conducted at that time revealed scoliosis of the thoracic spine with convexity towards the right side accompanied by degenerative spondylosis of the thoracolumbar spine; no fracture or destruction of the spine; and possible partial fusion of the S1 joints bilaterally.  Based on this examination, the examiner diagnosed the Veteran with significant scoliosis of the thoracic and lumbar spine with degenerative spondylosis of the thoracolumbar spine secondary to his scoliosis.  

Two days later, the Veteran sought treatment from Dr. James D. Steed at the Moody Air Force Base for mid-back pain for the past three to four months.  At that time, the Veteran reported that he had previously received VA treatment for his spine, and had been noted to have lots of swelling in his back, for which he saw a neurologist and an orthopedist.  On examination, Dr. Steed noted that the Veteran had increased kyphosis and was tender to palpation on the right side of his lateral ribs.  Dr. Steed then went on to diagnose the Veteran with chronic right sided chest pain of undetermined etiology and referred him to a neurologist.  

In a July 2003 letter, Dr. Anthony G. Giatras reported that he had seen the Veteran for a neurological consultation, and that it was his opinion that the Veteran had reflex sympathetic dystrophy, as well as neuritis and spasticity.  As such, Dr. Giatras reported that he prescribed the Veteran Zanaflex, increased his Neurontin prescription, and recommended that he continue on Flexeril.  Finally, Dr. Giatras indicated that the Veteran would be seen for follow up at Moody Air Force Base in three months.  

In August 2003, the Veteran received follow-up treatment for his chronic right chest and back pain from Dr. Steed.  At that time, Dr. Steed recommended that the Veteran continue on Zanaflex and consider pain management if his pain continued.  

During VA treatment later that month, the Veteran reported having neck and back pain that had persisted for a long time.  At that time, the Veteran denied any neurological problems, and on examination, he had no neurological focal deficits.  Based on this evaluation, the doctor diagnosed the Veteran with a history of osteoarthritis with scoliosis of the thoracic and lumbar area.  

During VA treatment in November 2003, the Veteran reported having lumbar and thoracic back pain from his scoliosis, and during VA treatment in January 2004, the Veteran again reported having chronic pain from his scoliosis, for which he was taking Aspirin daily.  On examination, the Veteran had tenderness on spinal manipulation.  Based on this evaluation, the doctor diagnosed the Veteran with chronic pain due to degenerative osteoarthritis changes in the cervical area and scoliosis of the thoracic spine, and recommended that he continue with Zanaflex, non-steroidal anti-inflammatory medication, Aspirin, and Neurontin.  

During subsequent treatment with Dr. Steed in September 2004, the Veteran reported that he had previously been diagnosed with scoliosis.  At that time, he Veteran denied having any arm weakness or numbness, and reported that he had tried no medications and was not currently receiving treatment for his scoliosis.  

The following month, in October 2004, the Veteran received further treatment from the same VA doctor that had treated him in November 2003.  At that time, the doctor diagnosed him with chronic pain due to degenerative osteoarthritis and scoliosis, noting that his condition was being managed with Zanaflex and Neurontin.  

Later that month, the Veteran sought treatment from Dr. Eric Sutherland at the Center for Physical Rehabilitation, upon the referral of Dr. Steed.  At that time, Dr. Sutherland noted that the Veteran had a diagnosis of back pain and scoliosis, and reported that the Veteran had previously received physical therapy at the Center for Physical Rehabilitation from January 2003 to February 2003.  In this regard, the Veteran reported that his previous physical therapy had helped, but that he had since discontinued his home exercise program.  The Veteran also reported having upper thoracic pain, which made it difficult for him to sleep, was aggravated by movement, and was relieved by medication.  On examination, the Veteran had moderate right cervicothoracic scoliosis, pain with glenohumeral flexion and abduction, and increased muscle tension in the paraspinals upon palpation that was greater on the right than the left.  Additionally, Dr. Sutherland noted that the Veteran's range of motion of the thoracic spine was significantly decreased on extension, right rotation, and left rotation.  Finally, Dr. Sutherland reported that he treated the Veteran with moist heat and electrical muscle stimulation in the cervicothoracic region, noting that the Veteran was moderately reactive with range of motion in the cervical and thoracic spine, but was unable to tolerate supine positioning.  

Thereafter, during follow-up treatment with Dr. Sutherland in January 2005 following 14 therapeutic sessions, the Veteran was noted to have continued pain and stiffness through the thoracic region, although he appeared to be experiencing some overall improvement in the level of his pain and stiffness.  On examination, the Veteran had marked thoracic kyphosis and forward head posture, his active scapular retraction remained poor, and his thoracic range of motion remained markedly limited, albeit slight improved.  Based on this evaluation, Dr. Sutherland reported that the Veteran was expected to continue to gradually improve with continuation of his home exercise program; however, he noted that the Veteran's overall outcome was uncertain due to the severity of his mechanical and postural changes (i.e., his kyphosis, forward head position, and scoliosis).  Accordingly, at that time, the Veteran was discharged to a home exercise program.  

The following month, in February 2005, the Veteran underwent a radiological study at Moody Air Force Base, which revealed very mild degenerative changes throughout the thoracic spine, no individual vertebral abnormality, some exaggeration of the thoracic kyphosis, and mild scoliosis that deviated slightly to the right.  	

During VA treatment in March 2005 with the same doctor that treated him in November 2003 and October 2004, the Veteran was again diagnosed with chronic pain due to degenerative osteoarthritis and scoliosis, which the doctor noted was now being treated with Analgesia of Ketorolac and Zanaflex.  Additionally, the doctor reported that he was scheduled to see the Veteran in six months for an orthopedic surgical evaluation following an appointment with a private orthopedic surgeon.  

In a letter dated that same month, Dr. Steed reported that he had been treating the Veteran at the Moody Air Force Base for the past two years, noting that the Veteran had developed daily chronic upper back and lower neck pain, which was a six out of ten on the pain scale.  Dr. Steed also reported that, on examination, the Veteran had a moderate curvature of the spine (i.e., kyphosis) and a mild lateral bending of the spine (i.e., scoliosis).  Further, Dr. Steed reported that the Veteran was to see a spine specialist regarding a disc bulge in his low neck, and that he was currently attempting to control his pain with a variety of medication.  Finally, Dr. Steed noted the Veteran's reports that his long commute to work was causing him increased stress, thereby reducing his ability to control his pain, and as such, Dr. Steed reported that stress reduction would help the Veteran to better cope with his pain.  

Additionally, in a March 2005 letter to his Union Representative, the Veteran reported that he wished to request 1) a downgrade from his position as a service representative, and 2) a hardship transfer back to the SSA Field Office in Tifton, Georgia, where he resided.  In this regard, the Veteran reported that he had been diagnosed with kyphosis and severe scoliosis, which was causing a great deal of back and neck pain.  Further, the Veteran reported that his condition was deteriorating, and given the severity of his condition, it was uncertain whether his condition would improve.  Additionally, the Veteran indicated that his current 96-mile round trip commute to work had taken its toll on his body, and that the stress levels caused by his position as a Supplemental Security Income Claims Representative were too much for him to handle at that point in time.  In this regard, the Veteran reported that his current stress levels were having a negative impact on his overall medical condition, and that it would be in his best interest to have his stress levels reduced by returning to his previous office and position.  

During VA treatment later that month, the Veteran underwent a radiological study regarding his neck pain with a history of scoliosis and kyphosis, which revealed mild thoracic scoliosis and mild lower thoracic arthritis with narrowing of the intervening disks at the mid-thoracic level.  

At his April 2005 Decision Review Office (DRO) hearing, the Veteran reported that he had severe back pain on a daily basis, for which he took prescription medication.  The Veteran also reported that, in August 2004, he had been unable to take a promotion at his job at SSA due to his back condition. 

Thereafter, in August 2005, the Veteran underwent a further lumbar spine MRI, which revealed midline narrowing of the foramina and lateral recesses caused by facet hypertrophy at L5-S1 with some possible crowding of the S1 nerve roots, and moderate degeneration of the L4-L5 disc space with mildly narrowed foramina, but no evidence of no large lumbar disc herniations.  

During follow-up VA treatment in August 2005 with the same doctor that treated him in November 2003, October 2004, and March 2005, the Veteran was noted to have a kyphosis-like stance at the back and neck, as well as chronic pain from degenerative joint disease, scoliosis, and kyphosis, which were currently being managed with Indomethacin.  

Additionally, in an August 2005 letter, Dr. Mossell reported that he had recently evaluated the Veteran's back pain, noting the Veteran's reports of significant pain at night and difficulty with movement.  The Veteran denied having any radicular pain, paresthesias, or bowel or bladder incontinence.  On examination, the Veteran had decreased range of motion of the lumbar spine, but no tenderness of the sacroiliac joints or sciatic notches.  Further, a neurological examination revealed reflexes in the lower extremities that were quite brisk at 3+ out of 4 bilaterally in the knees and ankles; normal muscle tone and bulk, proximal and distal muscle strength five out of five bilaterally, with no focal neurological deficits appreciated and no muscle atrophy, fasciculation, or tremor.   

In September 2005, the Veteran underwent a whole body bone scan, which revealed, in pertinent part, thoracic kyphosis and probable degenerative disease of the thoracolumbar spine.  As such, the interpreting doctor recommended that radiographs be conducted for confirmation.  

Additionally, in a September 2005 letter, Dr. Mossell reported that the Veteran had experienced neck and back pain since 1998, and had since been found to have an elevated sed rate and C-reactive protein.  Additionally, Dr. Mossell noted that a bone scan had revealed evidence of increased uptake in the spine, and that an MRI had revealed evidence of degenerative disease.  Dr. Mossell then went on to provide the opinion that the Veteran had seronegative inflammatory arthritis and spondyloarthropathy, which was resulting in limited mobility in the cervical and thoracic spine.  

That same month, the Veteran submitted a statement in which he reported that he had recurring pain in his back and chest as a result of his in-service surgery to remove fungus from his right upper lobe.  The Veteran also reported that, his degenerative disease was getting progressively worse, such that he now had a great deal of pain in his neck, as well as head posture problems such that his head was extremely forward and there was a significant shift in his shoulder blades.  Additionally, the Veteran stated that he had recently been diagnosed with kyphosis and polyarthralgia.  In this regard, he reported that his medical condition was causing him great discomfort, as well as restrictions in his overall mobility insofar as he was having difficulty lifting heavy objects, sleeping at night, and stooping to pick up small objects.  

In May 2006, the Veteran began undergoing weekly physical therapy for his cervical spine and shoulder at the Rehabilitation Services of Tifton.  Of note, during his intake evaluation, the Veteran was noted to have back pain, which had been diagnosed as lumbar spondylosis and which was causing pain in his right thoracic spine and right anterior rib cage.  Additionally, during therapy in July 2006, the doctor noted that the Veteran's back pain was a two out of ten, his antalgic gait was improving, and his posture was such that his head was forward, his shoulders were rounded, and his head tilted to the left, although this was improving.  

In a July 2006 letter, Dr. Mossell reported that the Veteran had seronegative inflammatory arthritis, as well as cervical and lumbar spondylosis.  In this regard, Dr. Mossell reported that, in the past, the Veteran's treatment had included taking Indomethaic and Sulfasalizine in an effort to control the arthritic process; however, given the Veteran's elevated liver functions, he recommended that the Veteran cease using Sulfasalazine and instead continue with Enbrel.  

In an August 2006 statement, the Veteran reported that he had recently been prescribed a shot that he was to take on a weekly basis, and that routine blood testing revealed that his arthritic condition was getting progressively worse.  The Veteran also reported that he had problems stooping, jogging, picking up heavy objects (i.e., objects that weighed more than 15 pounds), and indicated that he had been experiencing decreased mobility in his neck insofar as it was more difficult to turn his neck from side to side due to his stiffness and severe kyphosis.  In this regard, the Veteran stated that his ability to drive had been severely hampered, and as such, he had recently taken a downgrade at work in order to avoid the 90-mile round-trip commute.  

Additionally, in a subsequent June 2007 statement, the Veteran reported that working his desk job for eight hours day, which required him to constantly get up and down in order to retrieve necessary paperwork, had taken its toll on him.  In this regard, he stated that, when he got home from work, he had to immediately get into bed and rest until the pain subsided.  Further, the Veteran stated that his condition was progressively worsening as he aged, such that he now had recurrent joint pain, swelling of his ankles, and difficulty stooping, jogging, walking, driving, and picking up objects that weighed more than 10 pounds.  Moreover, he again reported that he had been experiencing decreased mobility in his neck with side to side motion.  Regarding treatment, the Veteran indicated that he had to administer a pain medication shot on himself on a weekly basis, and had been provided with special medical socks to assist with the recurrent swelling and pain in his ankles and legs.  Finally, the Veteran reported that he had recently taken a downgrade at work in order to be reassigned to a position closer to home so that he would no longer have to commute every day.  

During VA treatment in December 2007, the Veteran was noted to have a history of seronegative inflammatory arthritis that had resulted in degenerative joint disease (DJD), scoliosis, and kyphosis.  At that time, the Veteran reported that, because he was unable to walk in a straight line, he had been scheduled for an MRI with Dr. Mossell.  On examination, the Veteran had severe kyphosis and scoliosis, with no evidence of cyanosis or edema of the extremities.  Additionally, the doctor noted that the Veteran was neurologically intact, although he was unable to perform tandem walking.  The doctor then went on to diagnose the Veteran with DJD and chronic pain from seronegative inflammatory arthritis, for which he was to continue taking Tramadol and Tylenol.  

Thereafter, from January 2008 to June 2008, the received treatment from the Arthritis and Osteoporosis Center of South Georgia.  Of note, in January 2008 and March 2008, the Veteran was noted to have seronegative inflammatory arthritis and cervical/lumbar spondylosis, and during treatment in June 2008, he was noted to have seronegative inflammatory arthritis and spondylarthropathy.   

In a June 2008 letter, Glen A. Megran, PA, reported that the Veteran had been a patient at Tift Regional Medical Center, D/B/A Arthritis and Osteoporosis Center, since August 2005.  In this regard, PA Megran reported that the Veteran had been undergoing treatment for seronegative inflammatory arthritis, which was currently being managed with Humira, and which had previously been treated with Embrel and Sulfasalazine.  PA Megran also reported that, although the Veteran's March 2005 HLA-B27 was negative, given his significant decreased range of motion of the cervical spine, a diagnosis of ankylosing spondylitis should also be entertained.  Additionally, PA Megran reported that the only involvement of the Veteran's peripheral joints with his seronegative inflammatory arthritis was foot pain, and that his main complaints were decreased range of motion of the cervical spine and axial skeletal pain.  

During VA treatment in December 2008, the Veteran reported having a history of scoliosis and kyphosis, and on examination, the Veteran had scoliosis of the spine with curvature to the left; a small amount of kyphosis; no edema, clubbing, or cyanosis of the extremities; 2+ pedal pulses bilaterally; no focal or motor neurological deficits; deep tendon reflexes within normal limits; and a gait within normal limits.  At that time, he denied having any bowel/bladder problems or numbness/tingling in his lower extremities.  Based on her evaluation of the Veteran, the doctor diagnosed the Veteran with spinal spondylosis.     

In February 2009, the Veteran underwent a VA MRI of his lumbar spine to evaluate his spondylosis, limited range of motion, chronic back pain, scoliosis, and minimal kyphosis.  The results of the MRI revealed multilevel degeneration and canal/foraminal narrowing of the middle of two disc spaces, with normal lumbar lordosis.   

In a February 2009 statement, the Veteran reported that his health had continued to rapidly deteriorate and was impacting his daily activities.  In this regard, the Veteran again reported that working his desk job for eight hours day had taken its toll on him, and that, when he got home from work, he had to immediately get into bed and rest until the pain subsided.  Moreover, he reported that he had taken 20 days of sick leave within the past six months to seek medical treatment.  Further, he reported that his ability to drive had been severely hampered, and as such, he had recently taken a downgrade at work in order to avoid the 90-mile round-trip commute to work.  Additionally, he indicated that he had been experiencing decreased mobility in his neck and had difficulty lifting objects that weighed more than 10 pounds due to the stiffness in his neck and his severe kyphosis.  The Veteran also reported that he had to administer a pain medication shot on himself on a weekly basis, and had been provided with special medical socks to assist with the recurrent swelling and pain in his ankles and legs.  

In June 2009, the Veteran underwent a routine radiography of his thoracic, lumbar, and cervical spine at the Moody Air Force Base Family Practice Clinic in order to evaluate his ankylosing spondylitis for further fusion changes of the dorsal spine.  The results of the thoracic spine radiography revealed considerable disc space narrowing of virtually all the visualized thoracic intervertebral disc spaces from T5 to T12-L1, with some mild uniform eburnative changes along the superior and inferior vertebral endplates in the lower dorsal vertebral bodies, and some mild generalized demineralization of the thoracic vertebral bodies and adjoining bony structures.  Additionally, the interpreting doctor, Dr. Robert G. Ridout, reported that there was some decreased mild kyphotic deformity in the mid-upper dorsal spine, as well as some likely vertical early syndesmophyte formation and bony bridging and fusion changes in the mid-lower disk vertebral bodies and adjoining disc interspaces.  Further, a lumbar spine radiography conducted at that time revealed findings consistent with moderately pronounced L3-L4 and L1-L2 degenerative disc disease (DDD) changes; moderately pronounced osteoarthritis; degenerative changes at L3-L4, L4-L5, and L5-S1; and three vertically oriented syndesmophyte changes at L1-L2 and L2-L3.  

Later that month, the Veteran sought treatment from Dr. John Eric Gee.  On examination, the Veteran had an exaggerated mild thoracic kyphosis deformity, normal light touch perception, normal deep tendon reflexes bilaterally, normal ankle reflexes bilaterally, and no evidence of muscle spasm or tenderness.  X-rays of the thoracic spine taken at that time revealed a bamboo spine that was consistent with ankylosing spondylitis, as well as bridging syndesanophytes throughout the thoracic spine.  Based on this evaluation, Dr. Gee diagnosed the Veteran with ankylosis of the thoracic spine, not otherwise specified.  Dr. Gee then went on to advise that osteotomy was a possible treatment option for his thoracic spine disorder, but that this should only be pursued if his diagnosis became disabling.  

Several days later, the Veteran underwent a computed tomography (CT) scan at the Moody Air Force Base, which revealed moderate scoliosis and severe thoracic kyphosis; however, there was no evidence of acute bony abnormality.

Thereafter, in July 2009, the Veteran was afforded another formal VA spine examination.  At his examination, the Veteran reported, by way of history, that he had experienced back pain since a surgery in December 1992 to remove his right upper lobe, noting that this surgery involved breaking his ribs.  The Veteran also reported having pain that was a six out of ten on a daily basis, which started at his posterior neck, traveled down his thoracic and lumbar spine, and radiated bilaterally to his ribs.  Additionally, the Veteran reported that he had stiffness and weakness in his thoracic and lumbar spine after sitting for a period of time, with constant sharp pain in his posterior neck, thoracic mid-spine, and lumbar spine on both sides of the spinal cord.  Further, the Veteran reported that his treatment included Humira injections once a week, although he indicated that the beneficial effects of this treatment had not been lasting as long as they had in the past.  The Veteran also reported that his associated symptomatology included visual disturbances, dizziness, and weakness.  

In regard to flare-ups, the Veteran reported having flare-ups approximately three times a week that lasted for two to three hours at a time with pain that was an eight to nine out of ten, which were alleviated by rest.  In this regard, the Veteran stated that, during flare-ups, he had additional limitation of motion when bending forward at the waist, extending backward, and turning side to side; however, he denied any functional impairment during flare-ups.  Additionally, the Veteran denied having a history of falls due to his thoracic or lumbar back disability, and denied use of any walking/assistive devices or a back brace.  

In regard to the impact of his back disability on his activities of daily living, the Veteran reported that he had difficulty putting on his socks, but denied any other limitations in his ability to care for his own activities of daily living; was able to walk half a mile to a mile per day while at work; was only able to drive for one hour at a time and was very limited in his ability to turn his head to look for traffic; was limited in his ability to do yard work; and was unable to pursue recreational sports.  Further, in regard to the impact of his back disability on his ability to perform his duties at work, the Veteran reported that he had many doctor appointments, which required him to miss work, noting that he had missed approximately 27 days of work in the past year due to doctor's appointments, with two additional days of missed work for doctor-ordered periods of incapacitation in the past year.  

On examination, the Veteran was not using any assistive devices for ambulation and did not have a limp, but walked bent over with a slow, deliberate pace.  The Veteran had 2+ peripheral pulses in both upper and lower extremities, with no peripheral edema or evidence of venous stasis pigmentation or varicosities.  Additionally, a musculoskeletal examination revealed no muscle atrophy, wasting, fasciculation, edema, erythema, or cyanosis, with five out of five muscle strength in all extremities.  

Examination of the thoracolumbar spine revealed that the Veteran's posture was kyphotic at 25 degrees forward, with a scoliosis deformity that rotated to the left.  The Veteran had pain with palpation over the mid-thoracic vertebral bodies, his lower lumbar vertebral bodies, and his bilateral paraspinal muscles; however, he had no muscle spasms on examination.  The examiner reported that straight leg testing was positive bilaterally and that range of motion testing revealed forward flexion of zero to 35 degrees with pain throughout movement, extension from zero to ten degrees with pain throughout, left lateral flexion from zero to eight degrees with pain throughout, right lateral flexion from zero to ten degrees with pain throughout, left lateral rotation from zero to ten degrees with pain throughout, and right lateral rotation from zero to ten degrees with pain throughout.  The examiner also noted that repetitive motion testing (i.e., flexion and extension maneuvers only) increased the Veteran's subjective complaints of pain, but did not change the range of motion, cause joint fatigability, or cause instability or balance problems.  

Examination of the upper extremities revealed that the Veteran's hands and fingers were warm to touch and had 2+ peripheral pulses, had five out of five grip strength, and had senses intact.  Moreover, the examiner reported that there was no evidence of joint effusion or atrophy of the muscles of either hand or upper extremity.  Similarly, examination of the lower extremities revealed that the feet were warm to touch, had 2+ dorsalis pedis and posterior tibialis pulses, had sensation of Grade 2, had five out of five muscle strength, and had vibratory and position sense intact.  Additionally, the examiner noted that there was no evidence of edema, erythema, warmth of joints or soft tissues of the feet or ankles, rashes or skin breakdown, or foot deformity.  Further, neurological testing of the cranial nerves revealed that cranial nerves II through XII were intact, with 2+ deep tendon reflexes in all extremities and sensation of Grade 2 in all extremities.  Finally, the examiner noted that Rhomberg testing was negative.  

Based on the findings of her physical examination and review of the June 2009 x-rays of the thoracic spine and lumbar spine, which were conducted at Moody Air Force Base, the examiner diagnosed the Veteran with scoliosis of the thoracic spine that curves toward the left upper back, ankylosing spondylosis of the thoracic spine, DDD of the lumbar spine at L3-4 and L5-S1, and kyphosis of the cervical spine.  

In a July 2009 letter, Dr. Gee reported that the Veteran had been diagnosed with ankylosing spondylitis, a diagnosis which had been confirmed with HLB-27 testing and was supported by imagine studies.  Additionally, Dr. Gee reported that the Veteran had bridging syndesmophytes with a bamboo spine appearance in the thoracic spine and exaggerated kyphosis in the thoracic spine at the cervical-thoracic junction.  Further, Dr. Gee reported that the Veteran currently had no neurological sequella as a result of his neck and back disability.  Dr. Gee also stated that surgical intervention would be a monumental undertaking, and as such, would be reserved for debilitating postural defects and/or neurological issues.  Finally, Dr. Gee reported that he had recommended that the Veteran be as active as he could and continue to do the things that he needed and wanted to do in life within the limitations of his pain.    

Additionally, in a statement submitted several days thereafter, the Veteran reported that his private doctor, Dr. Gee had informed him that his kyphosis would continue to worsen and degenerate over time, and that he would eventually have to stop driving because his limited range of motion of the neck would make driving hazardous.  

Subsequently, in an August 2009 letter, Dr. Mossell reported that he had been treating the Veteran since August 2005, noting that he had a current diagnosis of ankylosing spondylitis with marked deformity of the spine.  By way of history, Dr. Mossell noted that, in the past, the Veteran had been treated with Enbrel, Sulfsalazine, and Indomethacin, but that following the development of iritis of the right eye in December 2007, he was switched to subcutaneous Humira treatment every other week, and was now taking Humira subcutaneously once a week.  Moreover, Dr. Mossell reported that the Veteran was being seen approximately every three months, with routine lab work done regularly.  In this regard, Dr. Mossell reported that a June 2009 CT scan revealed diffuse arthritic changes with moderate scoliosis and severe thoracic kyphosis with syndesmophytes and osteophytes noted throughout the spine.  Additionally, Dr. Mossell reported that June 2009 x-rays of the thoracic spine revealed early syndesmophyte formation and bony bridging with fusion-like changes in the mid-lower dorsal vertebral bodies and disc spaces; and that June 2009 x-rays of the lumbar spine revealed degenerative arthritis and vertically oriented syndesmophytes in the lumbar spine.  Finally, Dr. Mossell provided some general information regarding ankylosing spondylosis, noting that it can result in decreased mobility throughout the spine and can be associated with peripheral and inflammatory arthritis in addition to axial disease.  

In an October 2009 statement, the Veteran reported that his spine condition was having an impact on his ability to work and participate in physical activities.  Specifically, he again reported that working his desk job for eight hours day, a job that required him to constantly get up and down to help customers and retrieve paperwork, had taken its toll on him.  He also again stated that, when he got home from work, he had to immediately get into bed and rest until the pain subsided.  Moreover, he again reported that his ability to drive had been severely hampered, and as such, five years prior, he had taken a downgrade at work in order to avoid the 90-mile round-trip commute to work.  Additionally, the Veteran reported that his spine condition, which had recently been diagnosed as ankylosing spondylitis, was progressively worsening.  He further reported that he had been diagnosed with "Ankylosing Spondylitis Marie-Strumpell type or Beckterev's disease."  Moreover, the Veteran reported that, according to medical professionals, his ankylosing spondylitis would get progressively worse as he aged, could have a negative effect on other major body functions, and could cause fever, loss of appetite, fatigue, and inflammation of organs, such as the lungs, heart, and eyes.  In this regard, the Veteran stated that he had already encountered recurring joint pain, problems with arthritis, chronic eye problems, and swelling of his legs and ankles, and had become prone to various infections.  

Thereafter, in an October 2009 letter, Amanda Stone MHS, PA-C, reported that the Veteran had been a patient at the Family Practice Clinic at Moody Air Force Base for many years, and had been diagnosed with ankylosing spondylitis, which had resulted in a great deal of pain and decreased range of motion of the spine.  PA-C Stone also reported that the Veteran had extensive kyphosis of the thoracic spine.  In this regard, PA-C Stone stated that the Veteran's most recent x-rays, which had been conducted in June 2009, were consistent with the diagnosis of ankylosing spondylitis and showed a "bamboo spine" and significant degeneration.  PA-C Stone then went on to report that the Veteran was currently receiving treatment for his back disability from a rheumatologist and orthopedist, and that his treatment included receiving Humira injections.  Finally, PA-C Stone reported that the Veteran's orthopedist did not think that surgery was in the Veteran's best interest, but rather, should only be performed if the Veteran's condition continued to worsen to a severe, functionally debilitating level. 

At his October 2010 Board hearing, the Veteran reported that he was currently working a desk job at SSA, again noting that, after working all day, he usually had to go straight to bed when he got home due to his back pain.  The Veteran also reported that he had been required to miss two the three days of work a month in order to receive treatment for his back disability.  Further, the Veteran indicated that his current treatment for his back included receiving Humira injections in his leg, the pain-relieving effects of which usually only lasted for five days, meaning that he had significant neck and back pain the other two days of the week.  The Veteran also indicated that his back disability affected his ability to perform certain activities, such as gardening, playing basketball, bending down, and picking things up.  In this regard, the Veteran reported that he had to use special utensils to put his socks on and to pick up objects from the ground.  Finally, the Veteran indicated that his back condition caused his legs to tire quickly. 

Finally, in a December 2010 letter, Dr. Mossell reported that the Veteran, who was known to have ankylosing spondylitis, had undergone a cervical spine CT in July 2010, which revealed increased kyphosis of the thoracic spine with straightening of the cervical spine, and was suggestive of muscle spasm in the paravertebral musculature.  

B.  Analysis

At the outset, the Board notes that the Veteran initially filed his claim for service connection for a thoracolumbar spine disability in February 2003, and that during the pendency of his appeal, the schedular criteria by which diseases and injuries of the spine are rated, namely, DCs 5285 to 5292, were revised to DCs 5235 to 5243, effective September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 2003); see also 38 C.F.R. § 4.118, DCs 5235 to 5243 (2010).  

In this regard, VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulations for the periods prior and subsequent to the regulatory changes, but an effective date based on the revised criteria may be no earlier than the dates of the changes.  VA thus must consider the claim pursuant to the former and revised regulations during this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Accordingly, the Board will herein review the Veteran's back claim under both the old and new rating criteria.  In this regard, the Board notes that, in its February 2006 rating decision, the RO only evaluated the Veteran's thoracolumbar spine claim under the regulations in effect prior to September 26, 2003.  Significantly, however, in a June 2006 statement of the case, the RO re-evaluated the Veteran's back claim under both the old and the new regulations.  Additionally, in supplemental statements of the case dated in September 2009 and November 2009, the RO evaluated the Veteran's claim under the revised rating criteria.  As such, because the RO has considered the Veteran's back disability under the regulations in effect prior to September 2003, as well as under the current regulations, no prejudice results to the Veteran by the Board herein considering such regulation changes in adjudicating his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). Specifically, the Veteran is not prejudiced by the Board's reference to, and consideration of, all sets of rating criteria in the adjudication of his claim. Id.

i)  Orthopedic Considerations under the Old Regulations

The Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis is currently assigned a 40 percent rating under 38 C.F.R. § 4.71a, DCs 5291-5292 (2003).  In this regard, the Board notes that, 38 C.F.R. § 4.71a, DCs 5291 evaluates limitation of motion of the dorsal spine, and 38 C.F.R. § 4.71a, DCs 5292 evaluates limitation of motion of the lumbar spine.  Additionally, the Board again notes that, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Significantly, however, the Board notes that, although the RO rated the Veteran's thoracic and lumbar spine together as one disability pursuant to the regulations in effect prior to September 26, 2003, unlike the revised rating criteria, which specify that the thoracic spine and the lumbar spine are to be rated together as one segment, the former regulations allowed for separate ratings for the thoracic and lumbar spine.  See Note (6) of the "General Rating Formula for Diseases and Injuries of the Spine" (2010).  In this regard, the Board notes that a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, because the Veteran is service connected for both his thoracic and lumbar spine, and as discussed in more detail below, because his thoracic and lumbar spine disabilities are manifested by distinct, non-overlapping symptomatology (i.e., limitation of motion of the lumbar spine and ankylosis of the thoracic spine), in considering the regulations in the effect prior to September 26, 2003, the Board will evaluate the orthopedic manifestations of the Veteran's service-connected thoracic spine disability and lumbar spine disability separately.  

DC 5292

As noted above, the Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis has been assigned a 40 percent rating under 38 C.F.R. § 4.71a, DCs 5291-5292 (2003).  In this regard, the Board notes that, prior to September 26, 2003, the maximum rating available for limitation of motion of the lumbar spine was 40 percent, which was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).  As such, because the Veteran has already has been assigned the maximum schedular rating available under 38 C.F.R. § 4.71a, DC 5292, for limitation of motion of his lumbar spine, no increase is available to him for the orthopedic manifestations of his lumbar spine disability under this code.  

In making this determination, the Board notes that, where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and be evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.  As such, although the Board must consider whether there is additional functional loss due to pain, weakness, fatigability, or incoordination upon motion, where, as in this case, the Veteran is in receipt of the highest schedular evaluation available based upon limitation of motion of the affected joint, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 cannot be granted.  See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80 (1997); see also DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Accordingly, with regard to DC 5292, the law, not the facts are dispositive, and the claim is denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

DC 5289

The Board has also considered whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.71a, DC 5289, which rated ankylosis of the lumbar spine.  In this regard, the Board notes that, prior to September 26, 2003, a 40 percent disability rating was assigned for favorable ankylosis of the lumbar spine, and a 50 percent disability rating was assigned for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289 (2003).  The Board highlights that the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

The Board acknowledges that the evidence of record clearly demonstrates that the Veteran has severely limited range of motion of the lumbar spine.  Specifically, at his June 2003 VA examination, the Veteran demonstrated forward flexion limited to 70 degrees and lateral rotation to less than ten degrees bilaterally, and he was unable to do any extension.  Additionally, in August 2005, Dr. Mossell reported that the Veteran had decreased range of motion in the lumbar spine.  Further, at his July 2009 VA examination, range of motion testing revealed forward flexion of zero to 35 degrees with pain throughout movement, extension from zero to ten degrees with pain throughout, left lateral flexion from zero to eight degrees with pain throughout, right lateral flexion from zero to ten degrees with pain throughout, left lateral rotation from zero to ten degrees with pain throughout, and right lateral rotation from zero to ten degrees with pain throughout.  Moreover, at his July 2009 VA examination, the Veteran stated that, during flare-ups, he had additional limitation of motion when bending forward at the waist, extending backward, and turning side to side.  Thereafter, in an August 2009 letter, Dr. Mossell noted that the Veteran's spine condition could cause decreased mobility throughout the spine.  Finally, in an October 2009 letter, PA-C Stone reported that the Veteran had been diagnosed with ankylosing spondylosis, which had resulted in a great deal of pain and decreased range of motion of the spine.  As such, the evidence of record clearly demonstrates that the Veteran has significantly decreased range of motion of the lumbar spine, and experiences pain throughout his range of motion in all planes.  

Significantly, however, although the evidence of record reveals that the Veteran has severely limited range of motion of his lumbar spine, given the above range of motion findings, the record fails to show that, even when considering the Veteran's functional loss due to pain, weakness, fatigability, and incoordination, his limitation of motion more nearly approximates ankylosis of the spine (i.e., that the Veteran's spine is immobile).  In this regard, the Board acknowledges that, in an August 2006 statement, the Veteran reported that he had problems stooping, jogging, and picking up heavy objects (i.e., objects that weighed more than 15 pounds).  Additionally, in a June 2007 statement, the Veteran reported that he had recurrent joint pain with difficulty stooping, jogging, walking, driving, and picking up objects that weighed more than ten pounds.  Further, in his statements, the Veteran has repeatedly reported that, when he gets home from work, he has to immediately get into bed and rest until his back pain subsides; his ability to drive has been severely hampered, and as such, he took a downgrade at work in order to avoid the 90-mile round-trip commute to work; and he has to administer a pain medication shot on himself on a weekly basis.  Finally, as noted above, at his most recent VA examination in July 2009, the Veteran reported that, during flare-ups, he had additional limitation of motion when bending forward at the waist, extending backward, and turning side to side.  

Significantly, however, the range of motion findings of record demonstrate that, throughout the duration of his appeal, the Veteran has been able to achieve forward flexion of 35 to 70 degrees, extension between zero and 10 degrees, and lateral rotation of zero to ten degrees bilaterally.  See June 2003and July 2009 VA examination reports.  Moreover, the Board highlights that, at his July 2009 VA examination, the examiner specifically noted that, while repetitive motion testing (i.e., flexion and extension maneuvers only) increased the Veteran's subjective complaints of pain, it did not change his range of motion, cause joint fatigability, or cause instability or balance problems.  As such, because the evidence of record shows that the Veteran has motion of the spine, albeit extremely limited motion, there is no showing of ankylosis of the lumbar spine.  Furthermore, the Board highlights that, while the Veteran's private doctors have repeatedly reported that the Veteran has decreased range of motion of the lumbar spine, and have diagnosed him with ankylosing spondylosis, at no point has a doctor diagnosed him with ankylosis of the lumbar spine.  As such, on this record, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine under 38 C.F.R. § 4.71a, DC 5289, for ankylosis of the lumbar spine.  

DCs 5294 and 5295

Further, the Board has considered whether a higher rating is available to the Veteran under 38 C.F.R. § 4.71a, DCs 5294 and 5295, which rated sacro-iliac strain and weakness, and severe lumbosacral strain, respectively.  In this regard, the Board notes that, prior to September 26, 2003, the maximum rating available for severe sacro-iliac strain and weakness, and/or severe lumbosacral strain, manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was 40 percent.  38 C.F.R. § 4.71a, DC 5295 (2003).  As such, because the Veteran's lumbar spine disability has already been assigned the maximum schedular rating available under 38 C.F.R. § 4.71a, DCs 5294 and 5295, no increase is available to him under this code.  Accordingly, with regard to DCs 5294 and 5295, the law, not the facts are dispositive, and the claim is denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

DCs 5291 and 5288

As noted above, a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In this case, the Board has considered whether the Veteran is entitled to a separate compensable rating for the orthopedic manifestations of his thoracic spine (a.k.a., dorsal spine) disability.  In this regard, the Board notes that, prior to September 26, 2003, under 38 C.F.R. § 4.71a, DC 5291, which rated limitation of motion of the dorsal spine, a 10 percent disability rating was assigned for moderate and severe limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, DC 5291 (2003).  Additionally, prior to September 26, 2003, under 38 C.F.R. § 4.71a, DC 5288, which rated ankylosis of the dorsal spine, a rating of 20 percent was assigned for favorable ankylosis of the dorsal spine, and a 30 percent disability rating was assigned for unfavorable ankylosis of the dorsal spine.  38 C.F.R. § 4.71a, DC 5288 (2003).  In this regard, the Board again notes that, for VA compensation purposes, "ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); see also Dorland's Illustrated Medical Dictionary (28th ed. 1994).  

Here, the Board finds that the preponderance of the evidence supports a finding that the Veteran has unfavorable ankylosis of the thoracic spine.  Specifically, the Board finds it significant that x-rays conducted at the time of the Veteran's June 2003 VA examination revealed scoliosis of the thoracic spine with convexity towards the right and degenerative spondylosis, and that, during treatment with Dr. Sutherland in October 2004, the Veteran was noted to have significantly decreased range of motion of the thoracic spine on extension and rotation.   Additionally, in January 2005, Dr. Sutherland noted that the Veteran had marked thoracic kyphosis and forward head posture, and in a March 2005 letter, Dr. Steed reported that, on examination, the Veteran had moderate curvature of the spine (i.e., kyphosis) and mild lateral bending of the spine (i.e., scoliosis).  Subsequently, in a September 2005 statement, the Veteran reported that he had posture problems such that his head was extremely forward and there was a significant shift in his shoulder blades.  Further, during physical therapy at the Rehabilitation Services of Tifton in May 2006, the doctor noted that the Veteran's posture was such that his head was forward and tilted to the left and his shoulders were rounded.   Moreover, a June 2009 CT scan revealed moderate scoliosis and severe thoracic kyphosis.  Additionally, in June 2009, Dr. Gee reported that x-rays of the thoracic spine revealed a bamboo spine that was consistent with ankylosing spondylitis and bridging syndesanophytes throughout the thoracic spine, and went on to diagnose the Veteran with ankylosis of the thoracic spine, not otherwise specified.  Thereafter, at his July 2009 VA examination, the examiner noted that the Veteran's posture was kyphotic at 25 degrees forward, and reported that he had scoliosis of the thoracic spine that curved toward the left upper back and ankylosing spondylosis of the thoracic spine.  Finally, in a December 2010 letter, Dr. Mossell reported that the Veteran had increased kyphosis of the thoracic spine with straightening of the cervical spine, which suggested muscle spasm in the paravertebral musculature.  

Accordingly, the evidence of record shows that the Veteran has kyphosis, scoliosis, and ankylosis of the thoracic spine, resulting in forward head posture.  As such, because the evidence of record demonstrates that the Veteran has unfavorable ankylosis the thoracic/dorsal spine, the Board finds that a separate 30 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5288 (2003).  Therefore, combining the separate evaluations assigned for the Veteran's thoracic and lumbar spine disabilities under 38 C.F.R. § 4.25, the Board finds that a 60 percent evaluation is warranted for the chronic orthopedic manifestations of the Veteran's service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  

DC 5286

The Board has also considered whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.71a, DC 5286, which rated ankylosis of the entire spine.  In this regard, the Board notes that, prior to September 26, 2003, a 60 percent disability rating was assigned for favorable angle complete bony fixation (ankylosis) of the spine; and a 100 percent disability rating was assigned for unfavorable angle complete bony fixation (ankylosis) of the spine with marked deformity and involvement of the major joints (i.e., Marie-Strumpell type) or unfavorable angle complete bony fixation (ankylosis) of the spine without other joint involvement (i.e., Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (2003).  

Significantly, however, insofar as the Veteran is not service connected for his entire spine, but is instead only service-connected for his thoracic spine and lumbar spine, he is precluded from a disability rating in excess of 60 percent under 38 C.F.R. § 4.71a, DC 5286.  Moreover, even assuming that the Veteran was service connected for his entire spine, as just discussed, the evidence of record fails to show that the Veteran has unfavorable ankylosis of the entire spine.  Rather, while the evidence shows that the Veteran has unfavorable ankylosis of the thoracic spine, the evidence simply fails to show ankylosis of the lumbar spine.  In making this determination, the Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, as discussed in more detail above, even considering pain, the evidence of record fails to show that the Veteran's limitation of motion more nearly approximates unfavorable ankylosis of the entire spine, as is necessary for a rating in excess of 60 percent pursuant to 38 C.F.R. § 4.71, 5286.  Consequently, the Board finds that the 60 percent evaluation already assigned above appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis, and there is no evidence of uncompensated additional limitation of motion that could serve as a basis for a higher rating based on pain.  Based on the foregoing, the Board finds that the Veteran is not entitled a rating in excess of 60 percent pursuant to 38 C.F.R. § 4.71a, DC 5286, for complete bony fixation (ankylosis) of the spine.  

In reaching this conclusion, the Board acknowledges the Veteran's contentions that his diagnosis of "ankylosing spondylitis" is the same as a diagnosis of ankylosis, Marie-Strumpell type and/or Bechterew type.  See Veteran's October 2009 statement.  Significantly, however, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  In this regard, the Board finds that the Veteran's opinion that he has ankylosis, Marie-Strumpell type and/or Bechterew type, is insufficient to establish such a diagnosis because, as a lay person, he is not competent to offer an opinion as to a diagnosis; such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, his statements regarding his current diagnosis are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  


DC 5285

Finally, the Board has considered whether a higher rating is available to the Veteran under 38 C.F.R. § 4.71a, DC 5285, which rated residuals of a fracture of the vertebra.  In this regard, the Board notes that, prior to September 26, 2003, a 60 percent disability rating was assigned for residuals of a fracture of the vertebra without cord involvement, and with abnormal mobility requiring a neck brace (jury mast); and a 100 percent disability rating was assigned for residuals of fracture of vertebra with cord involvement where the Veteran was bedridden or required long leg braces.  38 C.F.R. § 4.71a, DC 5285 (2003).  In this case, however, there is simply no evidence of record that the Veteran has residuals of a fracture of the vertebra of the thoracic or lumbar spine.  Rather, the June 2003 VA examiner specifically noted that x-rays of the thoracolumbar spine revealed no fracture or destruction of the spine.  Additionally, a radiological study conducted in February 2005 revealed no individual vertebral abnormality, and a June 2009 CT scan revealed no evidence of acute bony abnormality.  Moreover, at his July 2006 VA examination, the Veteran denied using any walking/assistive devices or a back brace, and the examiner noted that, at the time of the examination, the Veteran was not using any assistive devices for ambulation and did not have a limp.  As such, because there is no evidence of record that the Veteran has residuals of a fracture of the vertebra of the thoracic or lumbar spine, 38 C.F.R. § 4.71a, DC 5285 (2003) does not apply to this case.  

ii) Orthopedic Considerations under the New Regulations 

As noted above, VA must consider the Veteran's claim pursuant to both the former and revised regulations in effect during this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Significantly, however, the Board finds that, because the spine regulations in the effect prior to September 26, 2003, allowed for separate ratings for the thoracic and lumbar spine, whereas the new regulations only permit one rating for these segments of the spine, in this case, the old regulations are more favorable to the Veteran.  

In this regard, the Board notes that, under the new schedular criteria, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, DC 5242 (2010).  As such, a rating in excess of 60 percent is not available under DC 5242 absent a showing of unfavorable ankylosis of the entire spine.  Id.  In this regard, the Board notes that, for VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine, results in one of more of the following: 1) difficulty walking because of a limited line of vision; 2) restricted opening of the mouth and chewing; 3) breathing limited to diaphragmatic respiration; 4) gastrointestinal symptoms due to pressure of the costal margin on the abdomen; 5) dyspnea or dysphagia; 6) atlantoaxial or cervical subluxation or dislocation; or 7) neurological symptoms due to nerve root stretching.  See Note (5) of the "General Rating Formula for Diseases and Injuries of the Spine."  Additionally, for VA compensation purposes, fixation of a spinal segment in the neutral position (i.e., zero degrees) always represents favorable ankylosis.  See id. 

Moreover, in rating the Veteran's thoracolumbar spine disability, the Board is cognizant that, pursuant to Note (6) of the "General Rating Formula for Diseases and Injuries of the Spine," disability of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments, in which case, it will be rated a single disability.  

Finally, the Board again notes that, where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and be evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.

The Board has considered whether, since September 26, 2003, an evaluation in excess of 60 percent under 38 C.F.R. § 4.71, DC 5242, is warranted in this case; however, the Board finds that, because there is no evidence of record of unfavorable ankylosis of the entire spine, a higher evaluation is not warranted.  In this regard, the Board again notes that, insofar as the Veteran is not service connected for his entire spine, but is instead only service-connected for his thoracic spine and lumbar spine, he is precluded from a disability rating in excess of 60 percent under 38 C.F.R. § 4.71, DC 5242.  Moreover, even assuming that the Veteran were service connected for his entire spine (i.e., his cervical and thoracolumbar spine), as discussed in more detail above, the evidence of record fails to show that the Veteran has ankylosis of the entire spine, or that, even considering functional loss due to pain, weakness, fatigability, or incoordination, his limitation of motion more nearly approximates ankylosis of the spine.  Rather, while the evidence of record reveals that the Veteran has severely limited range of motion of his lumbar spine and unfavorable ankylosis of the thoracic spine, given the range of motion findings of record, the evidence fails to show that, even when considering pain on motion, the Veteran's entire spine is immobile (i.e., that no motion is achievable).  Accordingly, absent a showing of unfavorable ankylosis of the entire spine, the Board finds that a rating in excess of 60 percent pursuant to 38 C.F.R. § 4.71, DC 5242, is not warranted in this case.  

Additionally, as provided in 38 C.F.R. § 4.71, DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the thoracolumbar spine has been found to be compensable at the 60 percent level under 38 C.F.R. § 4.71, DCs 5288, 5292 (2003).  Therefore, a separate rating based on arthritis is not warranted in this case.

Accordingly, since there is no evidence that the Veteran has unfavorable ankylosis of the entire spine, even when considering pain on repetitive motion as required by DeLuca, a rating in excess of 60 percent is not available to the Veteran under 38 C.F.R. § 4.71, DC 5242, for the orthopedic manifestations of his scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  

iii) Neurological Considerations 

Prior to September 26, 2003, VA regulations required that, in addition to considering the orthopedic manifestations of a back disability, consideration had to be given to any neurologic disabilities, which were to be evaluated separately using the evaluation criteria for the most appropriate neurologic diagnostic code(s).  See 38 C.F.R. § 4.71a, DC 5293, Note (2) (2003).  

Similarly, under the new schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the "General Rating Formula for Disease and Injuries of the Spine."  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment.  Id.  

In this case, however, there is little evidence of record of any objective neurological manifestations of the Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  In this regard, the Board acknowledges that, in July 2003, Dr. Giatras reported that the Veteran had reflex sympathetic dystrophy, neuritis, and spasticity, and as such, he increased the Veteran's Neurontin prescription.  Additionally, the Board notes that, during VA treatment in December 2007, although the Veteran was found to have no evidence of cyanosis or edema of the extremities and was found to be neurologically intact, the doctor did note that the Veteran was unable to walk in a straight line or to perform tandem walking.  

Significantly, however, the Board notes that, while Dr. Giatras diagnosed the Veteran with sympathetic dystrophy, neuritis, and spasticity, he did not state that these conditions were related to the Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  Similarly, the December 2007 VA doctor did not indicate that the Veteran's inability to walk in a straight line and/or inability to perform tandem walking was in any way causally related to his service-connected thoracolumbar spine disability.  

Moreover, the Board highlights that, aside from the Dr. Giatras' July 2003 letter and the December 2007 VA treatment record, the evidence of record reflects that the Veteran is neurologically intact, with no neurological manifestations of his scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  Specifically, at his June 2003 VA spine examination, the Veteran was noted to have symmetrical strength and deep tendon reflexes in the lower extremities and no loss of use of the bowel or bladder.  Additionally, during VA treatment in August 2003, the Veteran specifically denied having any neurological problems and was noted to have no neurological focal deficits.  Moreover, during treatment with Dr. Steed in September 2004, the Veteran denied having any arm weakness or numbness, and during treatment with Dr. Mossell in August 2005, the Veteran denied having any radicular pain, parasthesias, or bowel/bladder incontinence.  Further, a neurological examination conducted by Dr. Mossell in August 2005 revealed that the Veteran's reflexes in the lower extremities were quite brisk at 3+ out of 4 bilaterally in the knees and ankles, with normal muscle tone and bulk, proximal and distal muscle strength of five out of five bilaterally, no focal neurological deficits appreciated, and no evidence of muscle atrophy, fasciculation, or tremor present.  Moreover, during VA treatment in December 2007, the Veteran was noted to be neurologically intact and was found to have no evidence of cyanosis or edema of the extremities.  Thereafter, during VA treatment in December 2008, the Veteran denied having any bowel/bladder problems or numbness/tingling in his lower extremities, and on examination, he was found to have 2+ pedal pulses bilaterally with no edema, clubbing, or cyanosis.  Additionally, in June 2009, Dr. Gee reported that the Veteran had normal light touch perception, normal deep tendon reflexes bilaterally, and normal ankle reflexes bilaterally.  

Subsequently, at his July 2009 VA spine examination, the Veteran had 2+ peripheral pulses in both upper and lower extremities, with no peripheral edema, no evidence of venous stasis pigmentation or varicosities, and no muscle atrophy, wasting, fasciculation, edema, erythema, or cyanosis.  Furthermore, examination of the Veteran's upper extremities revealed that his hands and fingers were warm to touch, and that he had 2+ peripheral pulses, five out of five muscle strength, and five out of five grip strength with sensory intact.  Additionally, the examiner reported that there was no evidence of atrophy of the muscles of either hand or upper extremity.  Similarly, examination of the lower extremities revealed that the feet were warm to touch with 2+ dorsalis pedis and posterior tibialis pulses, sensation of Grade 2, five out of five muscle strength, vibratory and position sense intact, and no evidence of rashes/skin breakdown or edema, erythema, or warmth of joints or soft tissues of the feet or ankles.  Furthermore, neurological testing of the cranial nerves at the time of his July 2009 VA examination revealed that cranial nerves II through XII were intact, with deep tendon reflexes 2+ in all extremities and sensation of Grade 2 in all extremities, and with negative Rhomberg testing.  Finally, in July 2009, Dr. Gee reported that the Veteran had no neurological sequella as a result of his back disability, and further indicated that surgical intervention should not be pursued at that time, but would instead be reserved for development of neurological issues and/or debilitating postural defects.  

On this record, the Board finds that the preponderance of the evidence of record shows that, during the course of this appeal, the Veteran has not had any objective neurological manifestations of his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  In making this determination, the Board acknowledges the Veteran's reports that he has recurrent joint pain and swelling of his ankles, and that he has been provided with special medical socks to assist with the recurrent swelling and pain in his ankles and legs.  See Veteran's statements submitted in June 2007, February 2009, and October 2009.  Significantly, however the medical evidence of record indicates that such pain and swelling is due to the Veteran's non-service connected seronegative inflammatory arthritis, not his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis.  In this regard, the Board notes that, during VA treatment in December 2007, the Veteran was noted to have a history of seronegative inflammatory arthritis, which had resulted in chronic pain and DJD.  Additionally, in a June 2008 letter, PA Megran reported that the Veteran's peripheral joints were involved with his seronegative inflammatory arthritis insofar as he was experiencing foot pain.  Moreover, in an August 2009 letter, Dr. Mossell reported that ankylosing spondylosis can be associated with peripheral and inflammatory arthritis in addition to axial disease.  

Accordingly, because the preponderance of the evidence fails to show that the Veteran has any objective neurological manifestations associated with his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis, the Board finds that a separate compensable evaluation for neurologic abnormalities associated with his thoracolumbar spine disability is not warranted under either the old or new regulations. 

iv) Intervertebral Disc Syndrome (IVDS) under the Old Regulations

The Board has also considered whether the Veteran is entitled to a higher rating for his thoracolumbar spine disability under 38 C.F.R. § 4.71a, DC 5293, which rated IVDS.  In this regard, the Board notes that, prior to September 26, 2003, IVDS was evaluated based on either 1) the total duration of incapacitating episodes over the past 12 month period, or 2) by combining separate evaluations of the chronic orthopedic and neurological manifestations of the spine disability, along with evaluations for all other disabilities, under 38 C.F.R. § 4.25; the method that resulted in the highest evaluation was to be used.  38 C.F.R. § 4.71a, DC 5293 (2003).

Pursuant to 38 C.F.R. § 4.71a, DC 5293, when rating IVDS on the basis of incapacitating episodes, the maximum rating available was 60 percent, which was assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  In this regard, the Board notes that, for VA compensation purposes, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, Note (1).  Significantly, however, because the Veteran's  service-connected thoracolumbar spine disability has herein been assigned a combined 60 percent rating, which is the maximum schedular rating available under 38 C.F.R. § 4.71a, DC 5293, for IVDS on the basis of incapacitating episodes, no increase is available to him on this basis.  

Alternatively, as noted above, 38 C.F.R. § 4.71a, DC 5293, provided that IVDS could be evaluated on the basis of chronic orthopedic and neurological manifestations.  In this regard, 38 C.F.R. § 4.71a, DC 5293, provided that orthopedic disabilities were to be evaluated using the evaluation criteria for the most appropriate orthopedic diagnostic code(s) and neurological disabilities were to be evaluated separately using the evaluation criteria for the most appropriate neurological diagnostic code(s).  38 C.F.R. § 4.71a, DC 5293, Note (2).  The regulations further provided that "chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly constantly.  38 C.F.R. § 4.71a, DC 5293, Note (1).  The separate evaluations of the chronic orthopedic and neurological manifestations of the spine disability, along with evaluations for all other disabilities, were to then be combined under 38 C.F.R. § 4.25.  In this regard, the regulations provided that, if IVDS was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment was to be evaluated on the basis of orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 5293, Note (3).  

In this case, however, the Board finds that, using the second method of evaluation listed under 38 C.F.R. § 4.71a, DC 5293, which involves combining separate evaluations of the chronic orthopedic and neurological manifestations of the spine disability, along with evaluations for all other disabilities under 38 C.F.R. § 4.25, does not result in a rating in excess of 60 percent.  In this regard, the Board notes that, as discussed above, the Veteran meets the criteria for a 40 percent evaluation for the chronic orthopedic manifestations of his service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a, DC 5292, which rates limitation of motion of the lumbar spine, and he meets the criteria for a 30 percent evaluation for the chronic orthopedic manifestations of his service-connected  thoracic spine disability pursuant to 38 C.F.R. § 4.71a, DC 5288, which rates ankylosis of the dorsal spine, thereby warranting a combined 60 percent rating for the orthopedic manifestations of his thoracolumbar spine disability under 38 C.F.R. § 4.25.  However, as discussed in more detail above, because the evidence fails to show unfavorable ankylosis of the lumbar spine, complete ankylosis of the spine at an unfavorable angle, or residuals of a vertebra fracture, a rating in excess of 60 percent is not warranted for the chronic orthopedic manifestations of the Veteran's thoracolumbar spine disability.

Regarding the chronic neurological manifestations of the Veteran's thoracolumbar spine disability, as discussed in more detail above, because the preponderance of the evidence shows that the Veteran does not have any objective neurological abnormalities associated with his thoracolumbar spine disability, no separate compensable evaluations for chronic neurological manifestations of his service-connected scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis are warranted in this case. 

Therefore, based on the preceding findings, because the Board finds that there are no chronic neurological manifestations of the Veteran's thoracolumbar spine disability with which to combine with his 60 percent evaluation for the chronic orthopedic manifestations of his thoracolumbar spine disability under 38 C.F.R. § 4.25, the second method of evaluation listed under 38 C.F.R. § 4.71a, DC 5293, does not provide for a higher rating in this case.  In this regard, the Board notes that, if the Board were to combine the Veteran's chronic orthopedic manifestations along with the evaluations for all of his other disabilities under 38 C.F.R. § 4.25, the Veteran's resulting combined disability rating would be 90 percent.  Significantly, however, the Veteran is already in receipt of a 90 percent combined disability rating, effective February 4, 2003.  Therefore, evaluating the chronic orthopedic and neurologic manifestations of his thoracolumbar spine disability separately and combining these evaluations under 38 C.F.R. § 4.25 does not result in a higher disability rating.  As such, because the Veteran is not entitled to a rating in excess of 60 percent using either method of evaluation provided for in 38 C.F.R. § 4.71a, DC 5293, the Veteran is not entitled to a higher rating under this diagnostic code.  

v)  IVDS under the New Regulations

Under the new schedular criteria, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243, based on the total duration of incapacitating episodes in the past 12 month period.  Pursuant to 38 C.F.R. § 4.71a, DC 5243, the maximum rating available for IVDS is 60 percent, which is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2010).  In this regard, the regulations provide that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Additionally, the regulations provide that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 5243, Note (2).  

The Board has considered whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.71a, DC 5243.  Significantly, however, because the Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis has herein been assigned a combined 60 percent rating, which is the maximum schedular rating available under 38 C.F.R. § 4.71a, DC 5243, no increase is available to him under this code.  Accordingly, with regard to DC 5243, the law, not the facts are dispositive, and the claim is denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's scoliosis of the thoracic and lumbar spine with degenerative spondylosis and thoracic kyphosis are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a rating in excess of 40 percent for scoliosis of the lumbar spine with degenerative spondylosis is denied.

A separate 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003), and not higher, for ankylosis of the thoracic spine is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


